Plaintiff in error was prosecuted and convicted upon an information which alleges that he did unlawfully deal, play, carry on, open and cause to be opened, and conduct the prohibited game of poker, for money, checks, credits and other representatives of value. The said game of poker so opened up, carried on and conducted as aforesaid, being then and there played by the persons playing at said game for money, checks, credits and other representatives of value. In accordance with the verdict of the jury on the 16th day of September, 1912, he was by the court sentenced to be confined in the county jail for thirty days, and to pay a fine of one hundred fifty dollars. Numerous errors are assigned. Without entering into a discussion of the same, we will state, from our examination of the record, they are without merit. The information is sufficient and the evidence on the part of the state was of such a character as to leave the inference of guilt, the only reasonable one possible from the facts disclosed. The judgment of conviction is therefore affirmed.